Citation Nr: 0920444	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastritis, to 
include H. pylori.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for low back 
disability, described as lumbar strain.

5.  Entitlement to an initial compensable disability rating 
for acid reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the St. 
Louis, Missouri Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for gastritis to include H. 
pylori, for bilateral hearing loss, for tinnitus, and for 
lumbar strain.  The RO granted service connection for acid 
reflux disease, and assigned a 0 percent, noncompensable 
disability rating.  The Veteran has since relocated, and his 
case is handled through the Montgomery, Alabama RO.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2009, prior to promulgation of a decision in the 
appeal for service connection for gastritis to include H. 
pylori, the Veteran communicated that he wished to withdraw 
his appeal as to that issue.

2.  Low back disability, manifested by recurrent and chronic 
low back pain, began during service and continued after 
separation from service.  

3.  From October 1, 2004, acid reflux disease has been 
manifested by abdominal and chest discomfort, regurgitation, 
and difficulty swallowing, but does not considerably impair 
health.


CONCLUSIONS OF LAW

1.  With respect to the appeal for service connection for 
gastritis to include H. pylori, the criteria for withdrawal 
of a substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

2.  Low back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  From October 1, 2004, acid reflux disease meets the 
criteria for a 10 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastritis

In March 2009, the Veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  In the 
hearing, the Veteran stated that he wished to withdraw his 
appeal for service connection for gastritis to include H. 
pylori.  The transcript of the hearing is associated with the 
Veteran's claims file.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The Board finds that the Veteran's statement at the hearing 
satisfies the requirements for withdrawing the appeal for 
service connection for gastritis to include H. pylori.  Thus, 
there is no remaining allegation of error of fact or law for 
appellate consideration, and that appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

Low Back Disability

The Veteran contends that he has chronic low back pain that 
began during service and has continued after service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran's service treatment records show treatment for 
low back pain.  In April 1987, the Veteran sought treatment 
for spasms in the middle of his back.  He related a six month 
history of recurring back spasms.  The examiner noted 
tenderness and spasm inferior to the right scapula.  The 
examiner's assessment was myalgia.  In a February 2001 
medical history, the Veteran reported a history of low back 
pain with exercise, if he did not stretch before and after 
the exercise.  In June 2003, the Veteran was seen for a two 
week history of back pain.  The examiner's assessment was low 
back strain.  He was seen again in November 2003 for low back 
pain.  In a medical history report completed in March 2004, 
the Veteran reported chronic low back pain that started in 
2000 and continued to through the present.  He was referred 
for physical therapy.  In physical therapy, later in March 
2004, he reported a three year history of low back pain.  He 
indicated that the onset of the pain had been gradual, and 
that the pain had slowly increased over time.  

In May 2004, the Veteran had a pre-discharge VA medical 
examination.  He reported a gradual onset of low back pain, 
radiating a little into the right hip.  He indicated that the 
pain increased with activity.  On examination, the 
thoracolumbar spine had full ranges of motion, with pain with 
extension and rotation to the left.  There was no tenderness 
to palpation.  The lumbosacral spine appeared normal on x-
rays and on MRI.  The examiner's impression was lumbar 
strain.

In VA outpatient treatment, the Veteran reported in January 
2006 that he had occasional low back pain.  In April 2007, 
the Veteran reported chronic low back pain.  Lumbosacral x-
rays showed mild lumbar instability, minimal lumbar 
spondylosis at L3-L4 with small marginal spurs, mild 
degenerative facet joints from L4 to S1, and mild bilateral 
sacroiliitis.  The treating practitioner's diagnosis was 
degenerative disc disease of the lumbar spine.  In 2007 and 
2008, the practitioner prescribed medication for pain in the 
low back and knees.

In the March 2009 hearing, the Veteran reported that during 
service low back pain developed gradually over time.  He 
stated that the pain had continued since service.  He 
indicated that he received treatment for the low back during 
service, and since service at a VA facility.

During service, the Veteran reported low back pain over 
several years.  The pre-discharge VA examination showed 
lumbar strain.  The Veteran's low back symptoms have 
continued since service, and he receives VA treatment for low 
back pain.  The evidence supports a conclusion that the 
current low back disability began in service.  Therefore, 
service connection is granted.


Acid Reflux Disease

The Veteran received treatment during service for acid reflux 
disease or gastrointestinal reflux disease (GERD).  He 
claimed, and the RO granted, service connection for that 
disorder, described as acid reflux disease.  He appealed the 
initial 0 percent, noncompensable disability rating that the 
RO assigned for that disease.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  As the Veteran appealed 
the initial disability rating that the RO assigned for his 
acid reflux disease, the Board will consider the evidence for 
the entire period since October 1, 2004, the effective date 
of the grant of service connection, and will consider whether 
staged ratings are warranted.

The RO evaluated the Veteran's acid reflux disease under 
38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia.  
That diagnostic code provides the following criteria:

Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health  ........................................... 
60 percent

Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health  
..................................... 30 
percent

With two or more of the symptoms for the 
30 percent evaluation of less severity  
............................. 10 percent

During service, the Veteran was seen in February and March 
1998 for nagging chest pain after eating.  Treating 
practitioners found that the Veteran's chest pain was 
consistent with GERD.  Treatment records from March 2000 show 
a diagnosis of GERD.  In April 2001, the Veteran reported a 
one year history of chronic heartburn, with regurgitation.  
Barium swallow upper gastrointestinal (UGI) x-rays showed 
moderately severe gastrointestinal reflux.  Treatment notes 
from 2002 and 2003 show reports of abdominal discomfort after 
eating.

In January 2004, the Veteran reported continued intermittent 
epigastric pain.  In February 2004, he stated that he had 
persistent reflux symptoms.  In a March 2004 medical history, 
he indicated that he had chest pain due to frequent 
indigestion.  In the May 2004 pre-discharge VA examination, 
the Veteran reported having midsternal burning, with reflux, 
about once a week.  He indicated that his was on medication 
for reflux.  He stated that his weight remained stable.

After service, records of VA outpatient treatment in 2005 to 
2008 of the Veteran show ongoing diagnosis of and treatment 
for reflux, including hiatal hernia and GERD.  In January 
2005, UGI x-rays using barium showed a sliding hiatal hernia.  
In a July 2008 statement, the Veteran wrote that medications 
for GERD reduced his symptoms, but that he continued to have 
periodic recurrence of severe heartburn, difficulty 
swallowing, and regurgitation.  In his March 2009 hearing, 
the Veteran reported having regurgitation one to two times 
per day, pain in the chest and left side, and sometimes 
difficulty swallowing.

The Veteran's statements and medical records show acid reflux 
disease symptoms of abdominal and chest discomfort, 
regurgitation, and difficulty swallowing.  As his acid reflux 
disease produces three of the symptoms listed in Diagnostic 
Code 7346, the disease warrants a 10 percent rating under 
that code.  He has had that level of symptomatology since 
before separation from service.  Therefore, the 10 percent 
rating is warranted for the entire period since service 
connection became effective.  His acid reflux disease has not 
been shown to produce weight loss or other signs of 
considerable impairment of health; so the disease does not 
warrant a 30 percent rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As the appeal for service connection for gastritis to include 
H. pylori is dismissed, it is not necessary to discuss VA's 
duties to notify and assist the Veteran with respect to that 
claim.

With regard to the Veteran's claim for service connection for 
a low back disability, the Board is granting the benefit 
sought on appeal.  Therefore, it is not necessary to discuss 
VA's duties to notify or assist the Veteran in substantiating 
that claim.

With regard to the Veteran's appeal for a higher initial 
rating for acid reflux disease, the RO provided notice by 
letters dated in February 2005, March 2006, and June 2008.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required, because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from any defect in 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met 
in this case.  

The record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of the acid reflux disease claim.  He was notified 
that service connected was granted effective October 1, 2004, 
immediately following separation from service, and that a 0 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating.  He demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his written arguments and hearing testimony.  
Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the acid reflux disease, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the acid reflux 
disease claim have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.


VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims that the Board is addressing at this time.


ORDER

The appeal for service connection for gastritis to include H. 
pylori is dismissed.

Entitlement to service connection for low back disability is 
granted.

From October 1, 2004, a 10 percent disability rating for acid 
reflux disease is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He had a VA medical examination 
in May 2004, before his separation from service.  The 
examination was to include an audiological examination, with 
audiometric testing.  The examination records contain a 
notation that the Veteran did not report for the audiological 
examination.  In the March 2009 hearing, the Veteran stated 
that he was not informed that the May 2004 audiological 
examination was scheduled.  The Board remands the hearing 
loss and tinnitus claims for a VA audiological examination, 
to test the Veteran's hearing and obtain his history 
regarding noise exposure, hearing loss, and tinnitus.  In the 
2009 hearing, the Veteran also reported that in 2005 he had a 
medical examination for civil service employment, and that 
that examination showed hearing loss.  The Veteran indicated 
that he had a copy of the examination report.  On remand, the 
RO should ask the Veteran to submit a copy of the examination 
report, or to identify the source of the examination, and 
permit the RO to obtain a copy of the report.


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide a copy of the report of the 2005 
medical examination for civil service 
examination that included audiological 
testing.  If the Veteran needs assistance 
in obtaining the report, he may identify 
the provider who performed the 
examination, and give the RO permission to 
obtain a copy of the examination report, 
and the RO should obtain the report.

2.  The RO should schedule the Veteran for 
a VA audiological examination to determine 
the current nature and likely etiology of 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
record the history of noise exposure, 
hearing impairment, and tinnitus, and to 
conduct audiometric testing to document 
the extent of any current hearing 
impairment.  Based on the examination and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed hearing loss and/or tinnitus is 
related to service.  

Complete rationale for any opinion should 
be provided. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's hearing loss 
and tinnitus claims can be granted.  If 
either claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


